        Case 1:20-cv-02262-EGS Document 5-2 Filed 08/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA
------------------------------------------ x
TERESA RICHARDSON,                                        :
2126 Gillette Street, Houston, TX 77006,                  :
                                                          :
CHRISTOPHER CARROLL,                                      :             Case No. 20-cv-02262
2240 South 17th Street, Philadelphia, PA 19145,           :
                                                          :
GINA ARFI,                                                :
25 Arch Avenue, Farmingdale, NY 11735, and                :
                                                          :
AIDA ZARGAS,                                              :
106 Elmwood Drive, Michigan City, IN 46360                :
                                                          :
                              Plaintiffs,                 :
               -against-                                  :
                                                          :
DONALD J. TRUMP, in his capacity as President of the      :
United States,                                            :
1600 Pennsylvania Avenue, N.W., Washington, D.C. 20500 :
                                                          :
LOUIS DEJOY, in his capacity as Postmaster General of the :
United States,                                            :
475 L’Enfant Plaza, SW, Washington, DC 20260, and         :


              [PROPOSED] ORDER GRANTING MOTION FOR PRO HAC VICE
                        ADMISSION OF DAVID H. BERG

       THIS MATTER is before the Court on behalf of Plaintiffs’ Motion for Pro Hac Vice

Admission of David H. Berg in the above-captioned case. It is hereby:

       ORDERED that Plaintiffs’ motion is GRANTED and David H. Berg is hereby

ADMITTED pro hac vice in the above action.

       SO ORDERED this __________ day of ____________________________ 2020.


                                           ________________________________________
                                           UNITED STATES DISTRICT JUDGE
